PER CURIAM.
We have very carefully read and studied the briefs and listened to the able oral arguments by the parties hereto and examined the record filed herein. Likewise, we have considered once again the opinion of this court rendered in O’Brien v. Gale J. Apple, Inc., Fla.App.1971, 253 So.2d 717, in which this court ruled upon certain facets dealing with the case sub judice.
It is our judgment, considering the totality of the circumstances disclosed by the record, that the trial court did not commit reversible error and, therefore, the findings and judgment of the trial court dated February 11, 1972, are hereby
Affirmed.
MANN, C. J., and HOBSON and BOARDMAN, JJ., concur.